DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	Numagi et al (US 10,716,211) disclose the invention substantially as claimed, but does not disclose the limitation “wherein the second branch line comprises a second conductor pattern disposed in the first conductor layer and branching from the first main line, wherein the third branch line comprises a third conductor pattern disposed in a second conductor layer of the printed wiring board and branching from the second main line, and wherein the fourth branch line comprises a fourth conductor pattern disposed in the 3510203644US01 second conductor layer and branching from the second main line” of claims 1, 10.
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hung V Ngo/
Primary Examiner, Art Unit 2847